Order unanimously modified by reducing to $1,500 the sum which respondents-appellants Benjamin Bisler and Jacob M. Offenhender are directed to return to petitioner and by referring to an official referee to hear and report to Special Term with respect to the terms of the escrow agreement and, particularly, as to whether it provided for the retention of any part of the balance of the fund for payment of the fees of the wife’s attorney. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Yoorhis and Shientag, JJ.